Case 20-10343-LSS Doc575 Filed 05/06/20 Page1of5

IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE

 

 

 

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,! Jointly Administered
Objection Deadline: May 28, 2020
Debtors. Hearing Date: June 18, 2020

 

MOTION OF TIMOTHY AND KAREN SPAHR, INDIVIDUALLY AND AS NEXT
FRIENDS OF ZRS, A MINOR, FOR AN ORDER FOR
RELIEF FROM THE AUTOMATIC STAY PURSUANT TO SECTION 362(d)
OF THE BANKRUPTCY CODE AND THE PLAN INJUNCTION TO LIQUIDATE
THEIR CLAIM AND COLLECT FROM APPLICABLE INSURANCE PROCEEDS
NOW COMES, Movants Timothy and Karen Spahr, individually and as next friends of
ZRS, a minor (“Movants”) and in support of their Motion for an Order for Relief from the
Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and the Plan Injunction to
Liquidate Their Claims and Collect from Applicable Insurance Proceeds (“Motion”) states as
follows:
PRELIMINARY STATEMENT
1. Movants seek limited relief from the automatic stay to continue to prosecute an
action styled Timothy Spahr and Karen Spahr, Individually and next friends of ZRS, a minor v.
Sam Houston Area Council Boy Scouts of America, the Boy Scouts of America and Thomas
Bogardus. filed on March 8, 2019 in the Harris County, Texas, District Court, 215" Judicial
District, State of Texas, Cause No. 2018-55864 ( “State Court Action”) against Defendants Boy
Scouts of America (“Debtor”), Sam Houston Area Council, Sam Houston Area Council Phoenix
District, Boy Scouts of America Phoenix District Troop 49, Thomas Bogardus, Kelly Bogardus

and Logan Bogardus (“Defendants”). Limited stay relief to permit the continuation of the State

Court Action is warranted and necessary because Movants Timothy and Karen Spahr, next friend
Case 20-10343-LSS Doc575 Filed 05/06/20 Page 2of5

of ZRS, sustained injury at a Boy Scout event on November 1, 2017 when jumping on a
trampoline, and the continued prosecution of the State Court Action is necessary to resolve

Movants’ claims.

RELEVANT BACKGROUND

2. At all times pertinent hereto Defendants and Debtor permitted ZRS and several
other adolescent scouts to jump simultaneously, without adequate supervision, on a trampoline
located in Defendants Thomas and Kellie Bogardus’ backyard during a Debtor-sponsored
scouting event.

3. During this time, ZRS sustained a traumatic brain and spinal injury when his head
was struck by Logan Bogardus’ leg while numerous scouts were playing on the trampoline
without adequate supervision.

4. On March 8, 2019, Movants filed their Second Amended Petition for Damages in
the Harris County, 215" Judicial District, State of Texas, a copy of which is attached hereto as
Exhibit 1. The allegations contained in the Complaint for Damages are incorporated herein by
reference. They essentially seek damages for negligence and gross negligence of Defendants
and Debtor.

5. On February 18, 2020, Debtor filed for bankruptcy, automatically staying the
State Court Action.

6. In the State Court Action, Debtor previously retained the law firm Sheehy, Ware
& Pappas, P.C. to enter their appearance and represent all Defendants other than Kelly and
Logan Bogardus, who are represented by Bair Hilty, P.C.

7. The attention of Debtors’ senior management will not be distracted by the

continued prosecution of the State Court Action.
Case 20-10343-LSS Doc575 Filed 05/06/20 Page 30f5

RELIEF SOUGHT BY MOVANTS
8. By this Motion, Movants seek relief from the automatic stay and the Plan
Injunction for the limited purpose of continuing the State Court Action to liquidate Movant’s

claim for personal injury so Movants may recover from any applicable provider of insurance.

ARGUMENT
CAUSE EXISTS TO LIFT THE AUTOMATIC STAY TO ALLOW MOVANTS TO

CONTINUE TO ADJUDICATE AND FIX THEIR CLAIMS FOR PERSONAL
INJURIES

9. This Motion is brought pursuant to section 362(d) of title 11 of the United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code’), Rule 4001 of the Federal Rules
of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 4001-1 of the Local Rules for the
United States Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of an
order granting Movants relief from the automatic stay and the Plan Injunction to allow Movants
to continue the prosecution of their suit for damages.

10. Courts often follow the logic of the intent behind § 362(d) which is that it is
often appropriate to allow litigation to proceed in the claimant’s chosen forum, if there is no
prejudice to the estate, “in order to leave the parties to their chosen forum and to relieve the
bankruptcy court from duties that may be handled elsewhere.” In re Tribune Co., 418 B.R. 116,
126 (Bankr. D. Del. 2009) (quoting legislative history of § 362(d)) (internal citations omitted).

11. Section 362(d) of the Bankruptcy Code provides that “[o]n request of a party in
interest and after notice and a hearing, the court shall grant relief from the stay provided under
subsection (a) of this section, such as by terminating, annulling, modifying, or conditioning such
stay(1) for cause... .” 11 U.S.C. § 362(d).

12. A bankruptcy court must decide what constitutes “cause” to lift the automatic
Case 20-10343-LSS Doc575 Filed 05/06/20 Page 4of5

stay on a case by case basis. In the Matter of Rexene Prods. Co., 141 B.R. 574, 576 (Bankr. D.
Del. 1992) (“Rexene Products’). This Court relies upon a three-pronged balancing test in
determining whether “cause” exists for granting relief from the automatic stay to continue
litigation: (1) Whether prejudice to either the bankrupt estate or the debtor will result from
continuation of the civil suit; (2) Whether the hardship to the non-bankrupt party by
maintenance of the stay outweighs the debtor’s hardship; and (3) the creditor’s probability of
success on the merits. See In re Tribune Co., 418 B.R. 116, 126 (Bankr. D. Del. 2009). To
establish cause, Movants must show that the “balance of hardships from not obtaining relief tips
significantly in [their] favor.” Atl. Marine, Inc. v. Am. Classic Voyages, Co. In re Am. Classic
Voyages, Co.), 298 B.R. 222, 225 (D. Del. 2003) (internal citation omitted). Here, the facts
weigh heavily in Movant’s favor on each of these three prongs.

13. The Debtor had a liability insurance policy that covered bodily injuries like
those sustained by the movant. (Ex. B).

14. Movants move this Honorable Court for relief from the automatic stay so that
they may proceed with their claim with the against Debtor’s applicable insurance policy
proceeds.

WHEREFORE, Movants respectfully request that this Court enter an order modifying the
automatic stay to permit the movants to liquidate their personal injury claims against Debtor and
requiring the movants to limit any recovery against the Debtor solely to extent of the applicable

insurance.
Case 20-10343-LSS Doc575 Filed 05/06/20 Page 5of5

Respectfully submitted,
JACOBS & CRUMPLAR, P.A.

/s/ Raeann Warner
RAEANN WARNER, ESQ. (#4931)
750 Shipyard Dr., Suite 200
Wilmington, Delaware 19801
(302) 656-5445
Raeann@jcdelaw.com
Dated: May 6, 2020 Attorney for Movants Timothy and Karen Spahr,
individually and as next friends of ZRS, a minor
